                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                         SAN JOSE DIVISION

                                   5

                                   6     ADTRADER, INC., et al.,                            Case No. 17-cv-07082-BLF
                                   7                    Plaintiffs,
                                                                                            ORDER GRANTING PLAINTIFFS’
                                   8             v.                                         ADMINISTRATIVE MOTION TO
                                                                                            SEAL AT ECF 119
                                   9     GOOGLE LLC,
                                                                                            [Re: ECF 119]
                                  10                    Defendant.

                                  11          Before the Court is Plaintiffs’ administrative motion to file under seal portions of
                                  12   Plaintiffs’ motion for leave to file sur-reply, proposed sur-reply, and a supporting declaration.
Northern District of California
 United States District Court




                                  13   ECF 119. For the reasons stated below, Plaintiffs’ motion to seal is GRANTED.
                                  14     I.   LEGAL STANDARD
                                  15          “Historically, courts have recognized a ‘general right to inspect and copy public records
                                  16   and documents, including judicial records and documents.’” Kamakana v. City & Cty. of
                                  17   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435
                                  18   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong
                                  19   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.
                                  20   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to
                                  21   motions that are “more than tangentially related to the underlying cause of action” bear the burden
                                  22   of overcoming the presumption with “compelling reasons” that outweigh the general history of
                                  23   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d
                                  24   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.
                                  25          However, “while protecting the public’s interest in access to the courts, we must remain
                                  26   mindful of the parties’ right to access those same courts upon terms which will not unduly harm
                                  27   their competitive interest.” Apple Inc. v. Samsung Elecs. Co., Ltd., 727 F.3d 1214, 1228–29 (Fed.
                                  28   Cir. 2013). Records attached to motions that are “not related, or only tangentially related, to the
                                   1   merits of a case” therefore are not subject to the strong presumption of access. Ctr. for Auto

                                   2   Safety, 809 F.3d at 1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need

                                   3   for access to court records attached only to non-dispositive motions because those documents are

                                   4   often unrelated, or only tangentially related, to the underlying cause of action.”). Parties moving

                                   5   to seal the documents attached to such motions must meet the lower “good cause” standard of

                                   6   Rule 26(c). Kamakana, 447 F.3d at 1179 (internal quotations and citations omitted). This

                                   7   standard requires a “particularized showing,” id., that “specific prejudice or harm will result” if the

                                   8   information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206,

                                   9   1210–11 (9th Cir. 2002); see Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated

                                  10   by specific examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins.

                                  11   Co., 966 F.2d 470, 476 (9th Cir. 1992). A protective order sealing the documents during

                                  12   discovery may reflect the court’s previous determination that good cause exists to keep the
Northern District of California
 United States District Court




                                  13   documents sealed, see Kamakana, 447 F.3d at 1179–80, but a blanket protective order that allows

                                  14   the parties to designate confidential documents does not provide sufficient judicial scrutiny to

                                  15   determine whether each particular document should remain sealed. See Civ. L.R. 79-5(d)(1)(A)

                                  16   (“Reference to a stipulation or protective order that allows a party to designate certain documents

                                  17   as confidential is not sufficient to establish that a document, or portions thereof, are sealable.”).

                                  18          In addition to making particularized showings of good cause, parties moving to seal

                                  19   documents must comply with the procedures established by Civ. L.R. 79-5. Pursuant to Civ. L.R.

                                  20   79-5(b), a sealing order is appropriate only upon a request that establishes the document is

                                  21   “sealable,” or “privileged or protectable as a trade secret or otherwise entitled to protection under

                                  22   the law.” “The request must be narrowly tailored to seek sealing only of sealable material, and

                                  23   must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b). In part, Civ. L.R. 79-5(d) requires the

                                  24   submitting party to attach a “proposed order that is narrowly tailored to seal only the sealable

                                  25   material” which “lists in table format each document or portion thereof that is sought to be

                                  26   sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the document” that indicates “by

                                  27   highlighting or other clear method, the portions of the document that have been omitted from the

                                  28   redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the filing of the Administrative
                                                                                          2
                                   1   Motion to File Under Seal, the Designating Party must file a declaration as required by subsection

                                   2   79-5(d)(1)(A) establishing that all of the designated material is sealable.” Civ. L.R. 79-5(e)(1).

                                   3    II.   DISCUSSION
                                   4          The Court has reviewed Plaintiffs’ sealing motion and the declaration submitted by the

                                   5   designating party in support thereof. Plaintiffs sealing request was made “solely because Google

                                   6   has designated information in these documents ‘Attorney’s Eyes Only’ pursuant to the parties’

                                   7   stipulated protective order.” See Motion at 1 (emphasis removed). Plaintiffs maintain that “none

                                   8   of this information should be sealed because compelling reasons do not exist to maintain its

                                   9   confidentiality.” Id. Google, on the other hand, argues that these “documents contain highly

                                  10   sensitive non-public, confidential, and proprietary information regarding Google’s processes for

                                  11   detecting and addressing invalid activity, its strategic business and financial decisions, and

                                  12   information about its customers.” See Response at 1, ECF 124.
Northern District of California
 United States District Court




                                  13          The Court finds that Google, the designating party, has articulated compelling reasons to

                                  14   seal certain portions of the submitted documents and the proposed redactions are narrowly

                                  15   tailored. The Court notes that Plaintiffs originally filed a similar motion to seal that was

                                  16   terminated when Plaintiffs withdrew the accompanying substantive motion. See ECF 116. Prior

                                  17   to termination of the original motion to seal, Google had requested to seal narrower and more

                                  18   targeted portions of those documents. See ECF 115, 115-2 to 115-7. Plaintiffs’ current proposed

                                  19   redactions are only those narrower and more targeted portions previously identified by Google,

                                  20   and thus reflect Google’s proposed, narrowly tailored redactions.

                                  21          The Court’s rulings on the sealing requests are set forth in the table below:

                                  22
                                         ECF       Document to be Sealed:               Result                       Reasoning
                                  23     No.
                                         119-4   Plaintiffs’ Motion for        GRANTED as to the        The portions that Defendant seeks
                                  24
                                                 Leave to File Sur-Reply       highlighted portions.    to seal contain confidential
                                  25                                                                    discussions of the capabilities of
                                                                                                        Google’s systems, Google’s
                                  26                                                                    financial details, internal strategic
                                                                                                        decisions by Google, and trade
                                  27                                                                    secret methods of detecting invalid
                                                                                                        activity from potential violators.
                                  28
                                                                                         3
                                   1   ECF      Document to be Sealed:            Result                       Reasoning
                                       No.
                                   2                                                              See, e.g., Fauconnier-Bank Decl.
                                   3                                                              ¶¶ 23–29, ECF 124-1.

                                   4                                                              Public disclosure of this
                                                                                                  information could cause
                                   5                                                              competitive harm to Google by
                                                                                                  releasing its customers’ financial
                                   6                                                              and strategic spending
                                   7                                                              information, and by alerting non-
                                                                                                  compliant publishers to
                                   8                                                              information about Google’s
                                                                                                  abilities to detect invalid activity.
                                   9                                                              See, e.g., id. ¶¶ 26, 28.
                                  10   119-6   Plaintiffs’ proposed       GRANTED as to the       The portions that Defendant seeks
                                               Sur-Reply                  highlighted portions.   to seal contain confidential
                                  11                                                              discussions of the capabilities of
                                                                                                  Google’s systems, Google’s
                                  12
Northern District of California




                                                                                                  financial processes, and trade
 United States District Court




                                  13                                                              secret methods of detecting invalid
                                                                                                  activity and associated payment
                                  14                                                              processes from potential violators.
                                                                                                  See, e.g., Fauconnier-Bank Decl.
                                  15                                                              ¶¶ 4–14, ECF 124-1.
                                  16
                                                                                                  Public disclosure of this
                                  17                                                              information could cause
                                                                                                  competitive harm to Google by
                                  18                                                              allowing competitors to view
                                                                                                  Google’s internal decision-making
                                  19                                                              processes and financial details,
                                                                                                  and by alerting non-compliant
                                  20
                                                                                                  publishers to information about
                                  21                                                              Google’s abilities to detect invalid
                                                                                                  activity. See, e.g., id. ¶¶ 16, 18.
                                  22
                                       119-8   Song Declaration in        GRANTED as to the       The portions that Defendant seeks
                                  23           support of Plaintiffs’     highlighted portions.   to seal contain confidential
                                               Motion for Leave to File                           discussions of the capabilities of
                                  24           Sur-Reply                                          Google’s systems, Google’s
                                                                                                  financial processes, and trade
                                  25                                                              secret methods of detecting invalid
                                                                                                  activity and associated payment
                                  26
                                                                                                  processes from potential violators.
                                  27                                                              See Fauconnier-Bank Decl. ¶¶ 30–
                                                                                                  32, ECF 124-1.
                                  28
                                                                                   4
                                   1     ECF       Document to be Sealed:               Result                       Reasoning
                                         No.
                                   2                                                                    Public disclosure of this
                                   3                                                                    information could cause
                                                                                                        significant competitive harm to
                                   4                                                                    Google by revealing confidential
                                                                                                        strategic discussions about why
                                   5                                                                    Google’s customers choose to
                                                                                                        work with Google. Id. ¶ 32.
                                   6

                                   7   III.   ORDER
                                              For the foregoing reasons, Plaintiffs’ sealing motion at ECF 119 is GRANTED. No
                                   8
                                       further action is required as Plaintiffs have already publicly filed the redacted version of each
                                   9
                                       document. See ECF 119-3, 122-1, 122-2.
                                  10

                                  11
                                              IT IS SO ORDERED.
                                  12
Northern District of California
 United States District Court




                                       Dated: March 5, 2019
                                  13
                                                                                        ______________________________________
                                  14
                                                                                        BETH LABSON FREEMAN
                                  15                                                    United States District Judge

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
